Exhibit 21.0 MUELLER INDUSTRIES, INC. List of Subsidiaries State or Country Subsidiary* of Incorporation Mueller Brass Holding Company, Inc. Delaware Mueller Brass Co. (Assumed name: Mueller Brass Products) Michigan Extruded Metals, Inc. (Effective February 27, 2007) Delaware Mueller Industrial Realty Co. Michigan Itawamba Industrial Gas Company, Inc. Mississippi Streamline Copper & Brass Ltd. Canada Mueller Plastics Holding Company, Inc. Ohio Mueller Plastics Corporation, Inc. Delaware MPC Foundry, Inc. Delaware MPC Machine Shop, Inc. Delaware Mueller Brass Forging Company, Inc. Delaware Mueller Copper Tube Company, Inc. Delaware Mueller Fittings, LLC Mississippi Mueller Fittings Company, Inc. Michigan MCTC, LLC Mississippi Mueller East, Inc. Delaware Mueller Formed Tube Company, Inc. Delaware Mueller Impacts Company, Inc. Delaware Mueller Press Company, Inc. Mississippi Mueller Refrigeration Products Company, Inc. Delaware Mueller LBHC, Inc. Delaware Lincoln Brass Works, Inc. (Assumed name: Mueller Gas Products) Michigan Overstreet-Hughes, Co., Inc. Tennessee Mueller Refrigeration LLC Delaware Mueller Refrigeration Holding Company, Inc. Delaware Mueller Streamline Co. Delaware Precision Tube Company, LLC Pennsylvania Mueller Southeast, Inc. Pennsylvania Southland Pipe Nipples Company, Inc. Texas Mueller Tool and Machine, Inc. Delaware Mueller Casting Company, Inc. Delaware Mueller Packaging, LLC Mississippi Micro Gauge, Inc. Michigan Microgauge Machining, Inc. Michigan Propipe Technologies, Inc. (Assumed name: Mueller Gas Products) Ohio WTC Holding Company Michigan Muellux Holding Company I SARL Luxembourg Muellux Holding Company II SARL Luxembourg Mueller Europe Investment Company Ltd. United Kingdom Mueller Europe, Limited United Kingdom Mueller Primaflow Limited United Kingdom Brasscapri Limited United Kingdom Primaflow Limited United Kingdom KX Company Limited United Kingdom Brassware Sales Limited United Kingdom Instox Limited United Kingdom Westermeyer Industries, Inc. Illinois 1 State or Country Subsidiary* of Incorporation DENO Investment Company, Inc. Michigan Mueller de Mexico, S.A. de C.V. (1) Mexico DENO Holding Company, Inc. Michigan DENO Acquisition EURL France Mueller Europe, S.A. (2) France B & K Industries, Inc. Illinois Mueller Copper Tube Products, Inc. Delaware MCTP, LLC Michigan Howell Metal Company Virginia Linesets, Inc. Delaware Arava Natural Resources Company, Inc. Delaware United States Fuel Company Nevada King Coal Company Utah Canco Oil & Gas Ltd. Alberta, Canada Aegis Oil and Gas Leasing Ltd. Alberta, Canada Bayard Mining Corp. Delaware Washington Mining Company Maine Amwest Exploration Company Delaware USSRAM Exploration Company Maine White Knob Mining Company Idaho Arava Exploration Company Colorado Summit Systems, Inc. Delaware Kennet Company Limited Bermuda Mining Remedial Recovery Company Delaware Carpentertown Coal & Coke Company Pennsylvania U.S.S. Lead Refinery, Inc. Maine Leon Water Enterprises, Inc. (50%) Texas Macomber Construction Company Ohio Macomber, Incorporated Ohio Macomber Building and Land Corporation Delaware DENO Investment Company II, Inc. Michigan MII Financial Corporation Michigan Mueller Streamline Holding S.L.U. Spain WTC HoldCo I, LLC Delaware WTC HoldCo II, LLC Delaware Mueller Comercial de Mexico S. de R.L. de C.V. (3) Mexico NICNA Mexico, S. de R.L. de C.V. (4) Mexico NICNA Mexico Servicios, S. de R.L. de C.V. (4) Mexico NICNA Mexico Proyectos, S. de R.L. de C.V. (4) Mexico NICNA Mexico Comercial, S. de R.L. de C.V. (4) Mexico NICNA Mexico Maquinaria, S. de R.L. de C.V. (4) Mexico Mueller Streamline II, LLC Delaware Changzhou Mueller Refrigerant Valve Manufacturing Co., Ltd. China Mueller Industries Trading (Shanghai) Co., Ltd. China Mueller Streamline Trading, LLC Delaware Mueller Streamline China, LLC Delaware Jiangsu Mueller-Xingrong Copper Industries Limited (5) China 2 *All subsidiaries are 100% owned, except as shown. (1)Owned by DENO Investment Company, Inc. (99.94%) and Mueller Streamline Co. (.06%). (2)On March 3, 2003, Mueller Europe S.A. filed a petition for liquidation with the Commercial Court of Provins Province, France and, on March 4, the Court declared the entity to be in liquidation.Less than 1% owned by non-affiliated individuals. (3)Owned by Mueller Streamline Holding S.L.U. (99.983%), WTC HoldCo I, LLC (0.016% ), andWTC HoldCo II, LLC (0.001% ). (4)Less than 1% of the outstanding common stock is owned by WTC HoldCo I, LLC. (5)Owned by Mueller Streamline China, LLC (50.5%). 3
